Mr. Justice Fitch delivered the opinion of the court. 8. Mortgages, § 487*—when defense not set up by cross-bill. In proceeding by holder of the notes to foreclose, defendant claiming he is the equitable owner of such notes may set up such fact as a defense without a cross-bill 4. Equity, § 263*—supplemental bill. An original bill sufficient for one kind of relief prayed is a sufficient foundation for a supplemental hill for other and more extensive relief. 5. Appeal and error, § 352*—when party entitled to appeal after parting with his interest. A party having disposed of his interest pendente lite may appeal where his grantees were not made defendants in his stead and he continues as the only party representing their interests. 6. Appeal and error, § 1447*—when dismissal of cross-bill harmless. Error in dismissing a cross-bill is immaterial where the same facts contained therein were afterward set up in an answer and a full hearing was had upon the issues thus raised. 7. Appeal and error, § 1041*—when assignment of errors treated as a separate assignment.. An assignment of errors purporting to be made by all the defendants “jointly and severally” may be treated as a separate assignment where only one defendant appeals.